

Exhibit 10.3
THIRD OMNIBUS AMENDMENT TO SECURED NOTES
AND SECOND AMENDMENT TO INTERCREDITOR AGREEMENT
This THIRD OMNIBUS AMENDMENT TO SECURED NOTES AND SECOND AMENDMENT TO
INTERCREDITOR AGREEMENT (this “Amendment”), is entered into as of September 25,
2020, by and among HC2 STATION GROUP, INC., HC2 LPTV HOLDINGS, INC., HC2
BROADCASTING INC., HC2 NETWORK INC. (collectively, the “Subsidiary Borrowers”),
HC2 BROADCASTING INTERMEDIATE HOLDINGS INC. (the “Intermediate Parent”), HC2
BROADCASTING HOLDINGS INC. (the “Parent Borrower” and, together with the
Intermediate Parent and the Subsidiary Borrowers, the “Borrowers” and each, a
“Borrower”), MSD PCOF PARTNERS XVIII, LLC (“MSD”), GREAT AMERICAN LIFE INSURANCE
COMPANY (“GALIC”), and GREAT AMERICAN INSURANCE COMPANY (“GAIC”, and together
with GALIC, “Great American”, and Great American together with MSD, the
“Lenders”).
W I T N E S S E T H:
WHEREAS, pursuant to that certain Secured Note dated as of October 24, 2019 (the
“MSD Secured Note”; the MSD Secured Note as amended by the Consent and First
Amendment to Secured Note dated December 19, 2019, the First Omnibus Amendment
to Secured Notes and Intercreditor Agreement dated February 21, 2020, the
Consent dated August 17, 2020, the Consent dated August 31, 2020, the Consent to
Asset Sale dated August 31, 2020, the Second Omnibus Amendment to Secured Notes
dated August 31, 2020, and by this Amendment, the “Amended MSD Secured Note”),
by and among the Borrowers and MSD, MSD made a Loan to the Borrowers pursuant to
the terms and conditions thereof;
WHEREAS, pursuant to that certain Amended and Restated Secured Note dated as of
October 24, 2019 (the “GA Secured Note”; the GA Secured Note as amended by the
First Omnibus Amendment to Secured Notes and Intercreditor Agreement dated
February 21, 2020, the Consent to Asset Sale dated August 31, 2020, the Second
Omnibus Amendment to Secured Notes dated August 31, 2020, and this Amendment,
the “Amended GA Secured Note”), by and among the Borrowers and Great American,
Great American made a Loan to the Borrowers pursuant to the terms and conditions
thereof;
WHEREAS, the relative rights and priorities of the security interests granted to
the Lenders under the MSD Secured Note and the GA Secured Note are governed by
the terms of that certain Intercreditor Agreement dated as of October 24, 2019
(the “Intercreditor Agreement”; the Intercreditor Agreement as amended by the
First Omnibus Amendment to Secured Notes and Intercreditor Agreement dated
February 21, 2020 and this Amendment, the “Amended Intercreditor Agreement”), by
and among the Borrowers, MSD, and Great American;
WHEREAS, initially capitalized terms used but not defined herein shall have the
meanings ascribed to such terms in the MSD Secured Note;
WHEREAS, the Borrowers have requested and MSD has agreed that the principal
amount under the MSD Secured Note be increased by an additional $4,000,000; and



--------------------------------------------------------------------------------



WHEREAS, the Borrowers have requested that the Lenders amend each of the MSD
Secured Note, the GA Secured Note, and the Intercreditor Agreement that such
Person is a party to in certain respects, and the Lenders are willing to do so,
on the terms and subject to the conditions specified herein.
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each of the parties hereto hereby
agrees as follows.
1.Amendments to MSD Secured Note. Subject to the satisfaction of the conditions
precedent to the Amendment Effective Date set forth in Section 4 below, the MSD
Secured Note is amended as follows:
(a)The header on the first page of the MSD Secured Note is hereby amended by
replacing the reference to “$39,296,568” appearing therein with “$43,296,568”.
(b)The preamble to the MSD Secured Note is hereby amended by replacing the
reference to “Thirty Nine Million Two Hundred and Ninety Six Thousand Five
Hundred and Sixty Eight Dollars ($39,296,568)” appearing therein with “Forty
Three Million Two Hundred and Ninety Six Thousand Five Hundred and Sixty Eight
Dollars ($43,296,568)”.
(c)Section 1 of the MSD Secured Note is hereby amended by adding the following
new defined terms in the proper alphabetical order:
“Second Additional Principal Amount” means $4,000,000.
“Third Omnibus Amendment” means that certain Third Omnibus Amendment to Secured
Notes and Second Amendment to Intercreditor Agreement dated September 25, 2020
among the Borrowers, the Lender, and the Initial Lenders.
“Third Omnibus Amendment Effective Date” means the Amendment Effective Date, as
defined in the Third Omnibus Amendment.
(d)Section 2.1 of the MSD Secured Note is hereby amended in its entirety as
follows:
2.1    Disbursement. The Initial Principal Amount of this Note will be disbursed
on the Closing Date to be used in accordance with Section 7.1(l). The Additional
Principal Amount of this Note will be disbursed on the First Omnibus Amendment
Effective Date to be used in accordance with Section 7.1(l). The Second
Additional Principal Amount of this Note will be disbursed on the Third Omnibus
Amendment Effective Date to be used in accordance with Section 7.1(l). The
Borrowers shall not have the right to redraw any amount prepaid or repaid
hereunder.
(e)Section 3.6 of the MSD Secured Note is hereby amended in its entirety as
follows:
-2-



--------------------------------------------------------------------------------



    3.6    Exit Fee. As consideration for the agreements of the Lender under the
Secured Note, the Borrowers agree to pay to the Lender an exit fee (the “Exit
Fee”) in an amount equal to 3.80% of the aggregate principal amount of this Note
on the Third Omnibus Amendment Effective Date, including accrued and capitalized
interest earned through the Exit Fee Payment Date (as defined below), which Exit
Fee shall be earned in full on the Third Omnibus Amendment Effective Date and
due and payable on the earliest to occur (such earliest date, the “Exit Fee
Payment Date”) of (a) the Maturity Date and (b) the date on which all the
Obligations are repaid, prepaid or required to be repaid or prepaid in full in
cash (whether by scheduled maturity, voluntary prepayment, required prepayment,
acceleration, demand, or otherwise). For the avoidance of doubt, the Exit Fee
shall replace in full, and without any duplication of, the Exit Fee as defined
under this Agreement and in existence immediately prior to the Third Omnibus
Amendment Effective Date.
(f)Section 7.1(l) of the MSD Secured Note is hereby amended in its entirety as
follows:
(l)    (a) use the net proceeds of the Initial Principal Amount to repay in
full, in cash, all non-contingent obligations under the Arena Notes and the MBI
Secured Note on the Closing Date; (b) use the net proceeds of the Additional
Principal Amount to repay in full, in cash, all non-contingent obligations under
the Mako Note by no later than the first Business Day following the First
Omnibus Amendment Effective Date provided for the avoidance of doubt that upon
such repayment the Mako Note shall be terminated and any reinstatement or
reissuance thereof shall not constitute Permitted Indebtedness hereunder; (c)
use the net proceeds of the Second Additional Principal Amount solely in
connection with the transactions listed on Schedule 7.1(l); and (d) use the net
proceeds of this Note to pay fees, costs and expenses related to the Note
Documents, including interest and principal payments, to pay the cash
consideration for acquisitions, including fees, costs and expenses related to
such acquisitions, and for general corporate purposes not in contravention of
any Law or any Note Document.
(g)Annex I to the MSD Secured Note is hereby amended by replacing the reference
to “$39,296,568”.” appearing therein with “$43,296,568”.
(h)The MSD Secured Note is hereby amended by adding the new Schedule 7.1(l)
attached hereto as Exhibit A.
2.Amendment to GA Secured Note. Subject to the satisfaction of the conditions
precedent to the Amendment Effective Date set forth in Section 4 below, the GA
Secured Note is hereby amended by replacing each reference to “$39,296,568”
appearing in Section 1.65 and Section 1.77 therein with “$43,296,568”.
-3-



--------------------------------------------------------------------------------



3.Amendment to Intercreditor Agreement. Subject to the satisfaction of the
conditions precedent to the Amendment Effective Date set forth in Section 4
below, the Intercreditor Agreement is hereby amended by replacing the reference
to “$39,296,568” appearing the definition of “MSD Agreement Cap” in Section 1.01
therein with “$43,296,568”.
4.Conditions to Effectiveness. This Amendment shall be effective as of the date
when all of the following conditions have been satisfied (such date the
“Amendment Effective Date”):
(a)    the Lenders shall have received a copy of this Amendment duly executed by
each Borrower;
(b)    the Lenders shall have received a certificate from an authorized officer
of the Parent Borrower in form and substance reasonably satisfactory to the
Lenders certifying that the execution and performance of this Amendment by the
Borrowers is not materially adverse to the Holders (as defined in the Preferred
Equity Agreement) in accordance with Section 7.01(v) of the Second Amended and
Restated Certificate of Designation of Series A Fixed Rate Preferred Stock of
HC2 Broadcasting Holdings Inc. dated as of August 31, 2020;
(d)    Borrowers shall have paid all fees costs and expenses due and payable as
of the date hereof under the MSD Secured Note and the GA Secured Note, including
without limitation all attorney’s fees and expenses incurred by the Lenders; and
(e)    the representations and warranties set forth in Section 5 hereof shall be
true and correct as of the date hereof.
5.Representations and Warranties of the Borrowers. Each Borrower hereby
represents and warrants to the Lenders as follows:
(a)the execution and delivery of this Amendment, and the performance of the
Amended MSD Secured Note, the Amended GA Secured Note, and the Amended
Intercreditor Agreement (i) have been duly authorized by all proper and
necessary action of the board of directors of such Borrower; and (ii) do not and
will not conflict with (x) any material provision of Law or regulatory
requirements to which such Borrower is subject, or (y) any charter, bylaw, stock
provision, partnership agreement or other document pertaining to the
organization, power or authority of such Borrower;
(b)there is no material outstanding decree, decision, judgment or order that has
been issued by any court, Governmental Authority, agency or arbitration
authority against such Borrower or its FCC Licenses;
(c)(x) no Borrower is in default under or with respect to any Contractual
Obligation of such Borrower that could, either individually or in the aggregate
reasonably be expected to result in a Material Adverse Change; or (y) no consent
or approval of any public authority or any other third party is required as a
condition to the validity of this Amendment;
-4-



--------------------------------------------------------------------------------



(d)each of this Amendment, the Amended MSD Secured Note, the Amended GA Secured
Note, the Amended Intercreditor Agreement, each Note Document (as defined in the
Amended MSD Secured Note), and each Note Document (as defined in the Amended GA
Secured Note) is the valid and legally binding obligation of such Borrower,
enforceable against such Borrower in accordance with its respective terms;
(e)the representations and warranties contained in Section 7.3 of the Amended
MSD Secured Note and in Section 7.3 of the Amended GA Secured Note are true,
correct and complete in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof) on and as
of the date of this Amendment (except to the extent that such representations
and warranties relate solely to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) as of such earlier date); and
(f)no Default or Event of Default has occurred and is continuing.
6.Further Assurances. At any time upon the reasonable request of any Lender,
each Borrower shall promptly execute and deliver to the Lenders any additional
documents as such Lender shall reasonably request pursuant to the Amended MSD
Secured Note and the other Note Documents (as defined in the Amended MSD Secured
Note) or the Amended GA Secured Note and the other Note Documents (as defined in
the Amended GA Secured Note), in each case in form and substance reasonably
satisfactory to the Lenders.
7.Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury Trial. THIS
AMENDMENT SHALL BE SUBJECT TO THE PROVISIONS REGARDING GOVERNING LAW, SUBMISSION
TO JURISDICTION, VENUE, AND WAIVER OF JURY TRIAL SET FORTH IN SECTION 11 OF THE
AMENDED SECURED NOTE, AND SUCH PROVISIONS ARE INCORPORATED HEREIN BY THIS
REFERENCE, MUTATIS MUTANDIS.
8.Binding Effect. This Amendment shall be binding upon the Borrowers and shall
inure to the benefit of the Lenders, together with their respective successors
and permitted assigns.
9.Effect on Note Documents.
(a)The terms and provisions set forth in this Amendment shall modify and
supersede all inconsistent terms and provisions of the MSD Secured Note, the GA
Secured Note, and the Intercreditor Agreement, and shall not be deemed to be a
consent to or a modification or amendment of any other term or condition of the
MSD Secured Note, the GA Secured Note, or the Intercreditor Agreement. Except as
expressly modified and superseded by this Amendment, the terms and provisions of
the MSD Secured Note and each of the other Note Documents (as defined in the MSD
Secured Note), the GA Secured Note and each of the other Note Documents (as
defined in the GA Secured Note), and the Intercreditor Agreement are ratified
and confirmed and shall continue in full force and effect.
-5-



--------------------------------------------------------------------------------



(b)Each reference in the MSD Secured Note or any other Note Document (as defined
in the MSD Secured Note) to this “Note”, “hereunder”, “herein”, “hereof”,
“thereunder”, “therein”, “thereof”, or words of like import referring to the MSD
Secured Note shall on and from the date hereof mean and refer to the Amended MSD
Secured Note.
(c)Each reference in the GA Secured Note or any other Note Document (as defined
in the GA Secured Note) to this “Note”, “hereunder”, “herein”, “hereof”,
“thereunder”, “therein”, “thereof”, or words of like import referring to the GA
Secured Note shall on and from the date hereof mean and refer to the Amended GA
Secured Note.
(d)Each reference in the Intercreditor Agreement to this “Agreement”,
“hereunder”, “herein”, “hereof”, “thereunder”, “therein”, “thereof”, or words of
like import referring to the Intercreditor Agreement shall on and from the date
hereof mean and refer to the Amended Intercreditor Agreement.
10.Miscellaneous
(a)This Amendment is a “Note Document” under both the Amended MSD Secured Note
and the Amended GA Secured Note. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, shall be deemed to be an original, and all of
which, taken together, shall constitute but one and the same instrument.
Delivery of an executed counterpart of this Amendment by telefacsimile or other
electronic image scan transmission (e.g., “PDF” or “tif” via email) shall be
equally effective as delivery of a manually executed counterpart of this
Amendment.
(b)If any term or provision of this Amendment is invalid, illegal or
unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Amendment
or invalidate or render unenforceable such term or provision in any other
jurisdiction. Upon such determination that any term or other provision is
invalid, illegal or unenforceable, the Parties hereto shall negotiate in good
faith to modify this Amendment so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.
(c)The headings of the various Sections and subsections herein are for reference
only and shall not define, modify, expand or limit any of the terms or
provisions hereof.
(d)This Amendment shall be construed without regard to any presumption or rule
requiring construction or interpretation against the party drafting an
instrument or causing any instrument to be drafted.
[remainder of this page intentionally left blank]




-6-




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Borrowers and the Lenders have caused this Amendment to
be duly executed by its authorized officer as of the day and year first above
written.
HC2 Broadcasting Holdings Inc.,
as the Parent Borrower


By:       /s/ Ivan P. Minkov                
    Name:    Ivan P. Minkov
    Title:    Chief Financial Officer


HC2 BROADCASTING INTERMEDIATE Holdings Inc.,
as the Intermediate Borrower


By:        /s/ Ivan P. Minkov               
    Name:    Ivan P. Minkov
    Title:    Chief Financial Officer


HC2 STATION GROUP, INC.,
as a Subsidiary Borrower


By:       /s/ Ivan P. Minkov                
    Name:    Ivan P. Minkov
    Title:    Chief Financial Officer


HC2 LPTV HOLDINGS, INC.,
as a Subsidiary Borrower


By:       /s/ Ivan P. Minkov                
    Name:    Ivan P. Minkov
    Title:    Chief Financial Officer






Signature Page to Third Omnibus Amendment

--------------------------------------------------------------------------------





HC2 BROADCASTING INC.,
as a Subsidiary Borrower


By:         /s/ Ivan P. Minkov              
    Name:    Ivan P. Minkov
    Title:    Chief Financial Officer


HC2 NETWORK INC.,
as a Subsidiary Borrower


By:         /s/ Ivan P. Minkov              
    Name:    Ivan P. Minkov
    Title:    Chief Financial Officer




Signature Page to Third Omnibus Amendment

--------------------------------------------------------------------------------



MSD PCOF PARTNERS XVIII, LLC


By:     /s/ Marcello Liguori        
    Name:    Marcello Liguori
    Title:    Vice President




Signature Page to Third Omnibus Amendment

--------------------------------------------------------------------------------



GREAT AMERICAN LIFE INSURANCE                                 COMPANY




By:     /s/ Mark F. Muething        
    Name:    Mark F. Muething
    Title:    President


GREAT AMERICAN INSURANCE                                 COMPANY




By:     /s/ Stephen C. Beraha        
    Name:    Stephen C. Beraha
    Title:    Assistant Vice President
    




Signature Page to Third Omnibus Amendment


--------------------------------------------------------------------------------



Exhibit A
Schedule 7.1(l)
Second Additional Principal Amount: Use of Proceeds
1.Settlement of the Rohde & Schwartz litigation: $1,730,000
2.Contingent consideration due for previous station purchases: $250,000
($200,000 for KOHC/Sunshine State and $50,000 for WPVN/Polenet)
3.Partial payment of certain other stations vendor accounts payable: $2,020,000
a.American Tower Corporation: $1,758,895
b. Elettronika: $429,739
c. Hitachi Kokusai: $466,661
d.Other station equipment vendors: approximately $500,000





